Citation Nr: 0813844	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's appeal was previously before the Board in 
February 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

2.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by limitation of motion and more 
nearly approximated moderate than severe; there was no severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3.  During the period of this claim, forward flexion of the 
thoracolumbar spine has not been limited to 30 degrees or 
less, and there has been no favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the veteran 
first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2007).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Analysis

In response to his claim for service connection for a low 
back disability, the veteran was afforded a VA examination in 
October 2003.  At that time, he reported having three 
surgeries on his lower back for what he believed to have been 
a disk problem, and that he continued to have pain in the 
lower back following those surgeries.  He complained of daily 
pain in the lower back which was influenced by bending, 
twisting and lifting.  He also complained of numbness in the 
left leg.  The examiner noted that the veteran was using a 
brace on his lower back, and that he was taking Darvocet and 
Valium for his back pain.  

On physical examination, the veteran's gait was slightly 
wide-based; there was no tenderness in the lumbar spine; and 
there was mild reduction in the lumbar lordosis.  Range of 
motion showed forward flexion to 70 degrees, backward 
extension to 10 degrees, lateral flexion to 25 degrees 
bilaterally and rotation of 15 degrees bilaterally.  The 
veteran complained of discomfort during all range of 
movements.  Straight leg raising was to 40 degrees on the 
right and 30 degrees on the left.  Deep tendon reflexes were 
1+ and equal bilaterally in the lower extremities, and muscle 
strength and power in the lower extremities was within normal 
limits and equal bilaterally.  

The examiner's assessment was chronic low back pain status 
post laminectomy.  The examiner also noted that medical 
records from Suncoast Hospital in Largo, Florida showed that 
the veteran had a diagnosis of lumbar degenerative disk 
disease, status post laminectomy.  He also had an MRI 
conducted in May 1999 which showed low-grade disk herniation 
L2-3 with disk bulge at L1-2, no stenosis, and that he had 
diffused degenerative disease of the lumbar spine.

In an October 2003 rating decision, based on the results from 
the October 2003 VA examination, the RO assigned an initial 
disability evaluation of 20 percent for low back disorder, 
effective June 19, 1998. 

In a June 2004 statement, H. G. Siek, MD, the veteran's 
private physician for 36 years, indicated that the veteran 
developed spinal stenosis in the mid to late 1980's.  Dr. 
Siek also stated that he believed the veteran was 100 percent 
disabled from working in any capacity due to his back 
disability.

In a November 2004 orthopaedic second opinion, P. Christ, 
D.O. indicated that on physical examination, the veteran was 
experiencing moderate to severe pain; he had marked 
paravertebral muscle spasm and tenderness of the lumbosacral 
spine with bilateral sacroiliac and sciatic notch tenderness 
and minimal tenderness of the hips.  He also noted that the 
veteran had severe decreased range of motion of the 
lumbosacral spine with pain with any motion, but did not 
report range of motion in degrees.  He also had great 
difficulty going from the sitting to standing position and a 
marked guarded waddling type of gait.  The examiner also 
noted that the veteran had a cane that he used occasionally 
and a lumbosacral support that he was wearing at the time of 
the examination.

Dr. Christ's impression was failed back syndrome, 
degenerative disease of the lumbar spine, and status post 
laminectomy times 3.  Dr. Christ also noted that the veteran 
was prone to chronic back pain which according to the veteran 
and his wife, caused incapacitating episodes having a 
duration of at least four weeks, but less than six weeks 
during the past 12 months.  He also noted that the veteran's 
activity was very limited and that he had great difficulty 
walking and standing.  He opined that the veteran was totally 
disabled and that he had a 40 percent impairment rating due 
to his degenerative intervertebral disk syndrome.

Because the diagnoses given by the veteran's private 
physicians were different from the diagnoses given during the 
October 2003 VA examination, and because the veteran in a 
February 2007 statement indicated that his condition had 
become worse since his last VA examination; the veteran was 
afforded his most recent VA examination in April 2007.

On physical examination, the veteran displayed spasms 
bilaterally, guarding, pain on motion, but no atrophy, 
tenderness or weakness.  His posture was normal, but his gait 
was antalgic.  There was lumbar flattening, but no lumbar 
lordosis, scoliosis or reverse lordosis.  There was no muscle 
atrophy and muscle tone was normal.  Flexion was 0 to 70 
degrees; extension 0-25 degrees with pain at 20 degrees; 
lateral flexion 0-20 degrees on the right with pain at 15 
degrees and 0-15 degrees on the left; lateral rotation was 0-
30 degrees bilaterally with pain at 25 degrees.  There was no 
additional loss of range of motion with repetitive motion.  
The examiner's diagnosis was degenerative disk disease, 
lumbar spine, post fusion L4-5 and L5-S1.

Based on the findings from the April 2007 VA examination, the 
RO in an October 2007 rating decision, continued the 
veteran's 20 percent evaluation for low back disorder under 
Diagnostic Code 5237 until April 4, 2007.  Effective April 4, 
2007, the 20 percent evaluation was assigned for degenerative 
disc disease, lumbar spine, post fusion L4-5, L5-S1 under 
Diagnostic Code 5242.

The claim from which this appeal stems has been in effect 
since June 1998.  Accordingly, the criteria in effect prior 
to September 26, 2003 and after September 26, 2003 must be 
considered.

Under the criteria in effect prior to September 26, 2003, the 
veteran's low back disability is rated as 20 percent 
disabling under Diagnostic Code 5295.  As noted above, in 
order for the veteran to be entitled to a higher evaluation 
of 40 percent under this diagnostic code, there must be 
medical evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  There 
was no evidence of such symptoms on examination in October 
2003 or prior to that time.  Accordingly, a rating higher 
than 20 percent is not warranted under Diagnostic Code 5295.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5293 or 5292.  The evidence 
does show that prior to September 26, 2003, the veteran had 
limitation of motion of the lower back, but it was not 
considered more than moderate at that time.  Furthermore, 
besides the November 2004 statement from Dr. Christ, based on 
the veteran's reported history, there is no evidence 
whatsoever in the record of intervertebral disc syndrome or 
incapacitating episodes, as they are defined in the rating 
schedule.  Accordingly, a rating higher than 20 percent is 
also not warranted under Diagnostic Codes 5293 and 5292.

Under the general rating formula for diseases and injuries of 
the spine, a rating of 20 percent is warranted if there is 
evidence showing forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In his November 2004 statement, Dr. Christ noted 
that the veteran had marked paravertebral muscle spasm and a 
marked guarded waddling type of gait.  Furthermore, during 
the April 2007 VA examination, there was evidence of muscle 
spasm severe enough to result in an abnormal (antalgic) gait.  
Accordingly, the veteran meets the criteria for a 20 percent 
rating under the general rating formula.  A higher rating of 
40 percent is warranted under the general rating criteria if 
there is evidence showing forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  On examination in October 
2003 and April 2007, the veteran demonstrated forward flexion 
to 70 degrees, and there was no evidence of ankylosis of the 
thoracolumbar spine.  Accordingly, a rating higher than 20 
percent is also not warranted under the general rating 
criteria.

With regard to the Deluca factors, the Board finds that the 
assigned 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.

During his October 2003 VA examination, the veteran reported 
daily back pain caused by bending, twisting and lifting, and 
the examiner noted that the veteran was not able to do 
physically-demanding work.  However, the examiner did not 
that the veteran is able to do sedentary or non physically-
demanding work.  In his June 2004 statement, Dr. Siek stated 
that the veteran had difficulty walking any distance and 
opined that he was 100 percent disabled from working in any 
capacity.  In his November 2004 statement, Dr. Christ states 
that the veteran's activities were greatly restricted due to 
his back pain and that he had trouble with walking and 
standing.  During the April 2007 VA examination, the examiner 
noted that the veteran's back disability has a mild effect on 
his traveling, bathing and dressing; a moderate effect on his 
chores, shopping and recreation; and prevents him from 
exercising.  However, he noted that the veteran's disability 
has no effect on his feeding, toileting or grooming.  In 
addition, although the veteran was shown on physical 
examination to have pain on active and passive motion of the 
thoracolumbar spine; there was no additional loss of motion 
on repetitive use of the joints.  In addition, the Board 
notes that the veteran has already been awarded service 
connection and separate ratings for degenerative disc disease 
of the lumbar spine and peripheral neuropathy of the left and 
right upper and lower extremities associated with the 
degenerative disc disease of the lumbar spine.  Accordingly, 
a higher disability rating is not warranted under the DeLuca 
provisions.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2006, the veteran was 
provided with the notice required by section 5103(a), to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson in September 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in March 2006 
and September 2006 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the March and September 2006 
notice suggested types of evidence, including both medical 
and lay evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

The Board is satisfied that any procedural errors in the 
development of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

An increased rating for low back disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


